 



Aflac Incorporated 2007 Form 10-K [g11443e10vk.htm]



 
EXHIBIT 10.8
 
Aflac Incorporated Sales Incentive Plan
 
Aflac maintains an unwritten Sales Incentive Plan (SIP) under which the Director
of Sales of Aflac is a participant. The SIP provides for performance-based
bonuses based on the achievement of new annualized premium sales growth and
field force development objectives. The targets for each objective are
determined at the beginning of the performance period (typically the calendar
year). Bonuses under the SIP are determined based on performance achievement
results at the conclusion of the performance period.


EXH 10.8-1